Motion for an order opening default granted insofar as to vacate the order of this court, entered on September 29, 1960, and reinstating the appeal on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 12, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before December 27, 1960. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.